DETAILED ACTION
This office action is response to 12/20/2021. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 9-13 in Remarks, filed 12/20/2021, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (US 2021/0005036 A1)  in view of Houser (US 2012/0159852 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19-20, the prior art of record, specifically Johnson (US 2021/0005036 A1)  teaches an  apparatus to be coupled to a door having a door lock, the apparatus comprising: a housing; a motor disposed at least partially within the housing to drive a rod of the door lock to lock and unlock the door lock; at least one wireless communication circuit disposed at least partially within the housing and configured to receive communications regarding operation of motor to lock, unlock the door; and at least one latch movable between a disengaged position and a clamping position, wherein the at least one latch is configured to removably couple the housing to the door when the at least one latch is in the clamping position (Fig. 1A, 37-38, door lock system 10, Fig. 1G, para 0142, position sensing device 16, speaker (microphone) 17, temperature sensor 42, voltage sensor 44, current or power sensor).
Prior art of record, Houser (US 2012/0159852 A1) teaches a drive mechanism for a door operator for selectively automatically operating a door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position, the door operator including a bi-directional motor assembly connected to a source of electrical energy, and a door closer assembly including a rotating output member operably connected to the door and means for providing a force on the output member when the door is in an open position for moving the door in a closing direction, the drive mechanism comprising: a drive member including a protrusion formed on the surface of the drive member, one edge of the protrusion forming a first driving surface and the other edge of the protrusion forming a second driving surface (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door, para 08, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
However, the prior arts of record fail to teach, make obvious, or suggest, a 
door system comprising: a motor assembly; a linkage assembly operatively coupled to the motor assembly; a controller operatively coupled to the motor assembly, comprising:  one or more sensors are configured to capture sensor information regarding current operating information of the door system;
 wherein the current operating information is compared to stored operating information; wherein a notification is determined based on the comparison of the current operating information to the stored operation information: wherein the notification is sent to a user computer system; and wherein the door system is a door operator or a door closer that is configured for operative coupling to the door and a door frame or a wall, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689